Citation Nr: 0113661	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-22 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a separate evaluation for chronic fatigue 
secondary to sarcoidosis.

2.  The propriety of the initial evaluation of 10 percent 
from August 6, 1991 to April 15, 1999, 20 percent from April 
16, 1999 to July 18, 1999, and 40 percent from July 19, 1999 
assigned to an eye disability due to sarcoidosis, to include 
chronic uveitis iritis, scarring, cataracts, papillary block 
glaucoma, retrobulbar optic neuritis, retinal vasculitis, and 
optic neuritis.  

3.  Entitlement to an effective date earlier than October 15, 
1998 for a 50 percent evaluation for depression and fatigue.  

4.  Entitlement to an annual clothing allowance.  

5.  Entitlement to waiver of recovery of an overpayment in 
the amount of $11,172.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The claims file reflects that in May 2000 and December 2000, 
the veteran filed claims of entitlement to an increased 
rating for, respectively, sinusitis and a secondary joint 
condition.  These claims have not been adjudicated by the RO, 
nor are they inextricably intertwined with those now on 
appeal.  They are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran experiences fatigue because of her 
sarcoidosis.  

2.  Fatigue is not a ratable symptom of any other disease or 
disability for which service connection is currently in 
effect.

2.  The veteran has a service-connected disability, 
sarcoidosis, that requires her to use a portable oxygen tank, 
which tends to wear out and tear her clothing.


CONCLUSIONS OF LAW

1.  A separate evaluation is warranted for fatigue.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (2000).

2.  The veteran meets the eligibility criteria for a clothing 
allowance.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. 
§ 3.810(a)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Entitlement to a separate evaluation for chronic fatigue 
secondary to sarcoidosis  

a.  Background

The veteran was granted service connection for sarcoidosis in 
November 1991.  

Service medical and personnel records show that the veteran 
received a medical discharge in August 1991 on account of 
having sarcoidosis.  A Medical Board Report dated in March 
1991 described as the disorder as "[s]arcoidosis, retrogenic 
stage II, with abnormal pulmonary function tests, documented 
restrictive disease, and an appreciable increase in the 
pulmonary infiltration and mediastinal widening on chest x-
ray obtained 1 March 1991."  

A VA examination conducted in September 1991 resulted in an 
impression of multi-organ sarcoidosis, and involvement of the 
pulmonary system was specifically noted in the impression.  A 
VA examination performed in November 1993 resulted in an 
assessment of "[s]arcoidosis since November 1989 with 
chronic pulmonary dysfunction, manifested by shortness of 
breath and on portable o2 [oxygen] for 24 hours a day since 
December 1992. . . ."  A VAMC outpatient note dated in 
December 1992 documents the use of oxygen to treat the 
condition.  

Treatment records from the University of Washington Medical 
Center dated between 1993 and 1995 state impressions of 
interstitial lung disease due to sarcoidosis.  They note that 
the veteran had shortness of breath and reflect that she 
experienced a spontaneous pneumothorax in 1995.  

In a VA Form 21-4138, Statement in Support of Claim, that she 
submitted in April 1996, the veteran asserted a claim of 
entitlement to a service connection (claimed as a separate 
evaluation) for chronic fatigue due to the pulmonary problems 
caused by her sarcoidosis.

In June 1996, the veteran was given permanent disability 
retirement.  The report of the Physical Evaluation Board 
notes that her pulmonary condition had been found to be due 
to her sarcoidosis and was considered to be characterized by 
restrictive lung disease and possible diffusion 
abnormalities.

In pulmonary and critical care medicine notes prepared in 
February and March 1999, her attending physician at the 
University of Washington Medical Center said that the veteran 
had stage III "pulmonary sarcoidosis."  

In a report of a VA psychological examination performed in 
July 1999, the psychologist observed that the veteran's 
chronic fatigue was inseparable from her depression.  

By rating action dated in October 1999, the RO determined 
that the veteran was not entitled to a separate grant of 
service connection for chronic fatigue due to sarcoidosis.

Thereafter, the veteran submitted a letter dated in July 1999 
from her attending physician in the pulmonary and critical 
care unit of the University of Washington Medical Center.  
The physician stated that the veteran had "stage 3 pulmonary 
sarcoidosis" that caused her to become "short-winded upon 
exertion," and required her to use "supplemental oxygen 
with exertional-related activities."  The physician opined 
that "[b]ecause of her disease and documented objective 
findings [of pulmonary fibrosis], she clearly has reasons to 
become fatigued/tired on a day-to-day basis.  Decreased 
levels of oxygen with activity can lead to headaches and 
fatigue, which are indeed [the veteran's] predominant 
symptoms."  

A letter dated in September 2000 from a second physician in 
the University of Washington Medical Center pulmonary and 
critical care unit made essentially the same observations.  
The physician said that the veteran exhibited fatigue and 
that this was a common manifestation of sarcoidosis.  He 
opined that the pulmonary symptoms of her disease made her 
short of breath and required her to use oxygen.

In the hearing before the undersigned conducted in February 
2001, the veteran cited the opinions of her physicians 
concerning the relation between pulmonary sarcoidosis, oxygen 
deficiency, and fatigability. 

b.  Analysis

The RO's August 1999 rating decision established service 
connection for fatigue and evaluated the disability together 
with depression.  The immediate issue is whether fatigue can 
be evaluated separately. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2000), the evaluation of the "same disability" or the "same 
manifestations" under various diagnoses is to be avoided.  
The veteran is service connected for multiple disabilities, 
but the rating schedule does not provide for the evaluation 
of any of these disabilities on the basis of fatigue.  On the 
other hand, the rating schedule does contain specific 
provisions for the evaluation of fatigue.  See 38 C.F.R. 
§ 4.88a (2000).

Since none of the veteran's other service connected 
disabilities are rated on the basis of fatigue, a separate 
evaluation for fatigue due to sarcoidosis is warranted.  
38 C.F.R. § 4.14.

ii.  Entitlement to an annual clothing allowance

The veteran maintains that she is entitled to an annual 
clothing allowance because she must use a portable oxygen 
tank on account of pulmonary problems accompanying her 
service-connected sarcoidosis and that the appliance, which 
she carries strapped to her shoulder, is one that tends to 
wear out or tear her clothing.  

A veteran with a service-connected disability is entitled, 
upon application therefor, to an annual clothing allowance if 
other conditions are met.  Under the provisions applicable to 
the instant case, an annual clothing allowance is payable by 
VA if the Chief Medical Director or designee thereof 
certifies that because of a service-connected disability, a 
"prosthetic or orthopedic appliance" is worn or used by the 
veteran which tends to wear out or tear her clothing.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(2).  The term 
"prosthetic or orthopedic appliance" is not defined in the 
statute or regulation.  

It is stated by the RO that in January 1999, the veteran 
submitted a VA Form 21-8768, Application for Clothing 
Allowance.  The RO states that in May 1999, it received VA 
Form 21-8679, Eligibility Determination for Clothing 
Allowance, from the Seattle VA Medical Center (VAMC), 
Prosthetic and Sensory Aids Service, indicating that the 
application had been denied.  In a statement of the case 
issued in July 1999, the RO stated that denial was on the 
sole ground that oxygen tanks used to supply oxygen for 
pulmonary deficiency are not considered prosthetic or 
orthopedic appliances under Veterans Health Administration 
(VHA) guidelines.  It was not disputed in the denial that the 
veteran otherwise would be eligible for a clothing allowance.  
It was not disputed that the oxygen tank was used to address 
a service-connected condition or that the appliance would 
tend to wear out or tear the veteran's clothing.  

The medical evidence reviewed above shows that the veteran 
uses a portable oxygen tank because of the pulmonary features 
of her sarcoidosis.  The Board finds the assertions of the 
veteran, including her testimony at the hearing before the 
undersigned in February 2001, that this appliance wears out 
her clothing to be credible.  Therefore, the question on this 
appeal is whether under the facts of this case the oxygen 
tank is an appliance that would qualify the veteran for the 
clothing allowance.

The Board considers that it is reasonable to look to the 
definitions of "prosthetic appliances" that have been 
formulated by the VHA absent a definition in the statute or 
regulation.  The definition of "prosthetic appliances" 
currently applicable is "[a]ll aids, devices, parts or 
accessories which patients require to replace, support, or 
substitute for impaired or missing anatomical parts of the 
body.  The items include artificial limbs, terminal devices, 
stump socks, braces, hearing aids and batteries, cosmetic 
facial or body restorations, optical devices, manual or 
motorized wheelchairs, orthopedic shows, and similar items."  
VHA Handbook 1173.1,  3 (Definitions), kk (rescinding VHA M-
2, Part IX, Chapter 1 [Definitions] as of November 2, 2000).  
The definition of "prosthetic appliances" in force when the 
veteran's application for a clothing allowance was decided 
was "[a]ll aids, appliances[,] parts or accessories which 
are required to replace, support, or substitute for a 
deformed, weakened, or missing anatomical portion of the 
body.  Artificial limbs, terminal devices, stump socks, 
braces, hearing aids and batteries, cosmetic facial or body 
restorations, eyeglasses, mechanical or motorized 
wheelchairs, orthopedic shoes, and similar items are included 
under this broad term.  For purpose of determining a 
Prosthetic Service item, the term does not include dental 
prostheses or surgically implanted devices; e.g. cardiac 
pacemakers, heart valves, artificial joints, intraocular 
lenses, cochlea implants, prosthetic arteries, penile 
implants, implantable medication pumps, implantable nerve 
stimulators, etc."  VHA M-2, Part IX, Chapter 1, 1.01n) 
(emphasis added).  Neither the former nor the current VHA 
handbook speaks specifically of oxygen tanks in its 
definitions section or otherwise declares explicitly whether 
they are considered to be "prosthetic appliances" or not.  

In keeping with VA law, the current and the former VHA 
handbooks each state in the section dealing with eligibility 
for the annual clothing allowance that all reasonable doubt 
must be resolved in favor of the veteran.  VHA Handbook 
1173.15,  4(d).; VHA M-2, Part IX, Chapter 15, 15.03(d); see 
also 38 C.F.R. § 3.102 (2000).  

The Board finds that a portable oxygen tank qualifies as a 
prosthetic appliance under the facts presented by this 
appeal.  The medical evidence reviewed above shows that 
veteran has "weakened" (see current definition of 
"prosthetic appliances"), or"impaired"(see former 
definition of "prosthetic appliances") lungs with her 
service-connected sarcoidosis.  The lungs constitute an 
"anatomical portion" of the body.  See Dorland's 
Illustrated Medical Dictionary, 70 (28th ed., 1994) 
(definitions of "anatomical" and "anatomy").  The medical 
evidence in this case shows that the function of the oxygen 
tank is to "support" (see current and former definitions of 
"prosthetic appliances") the veteran's lungs - - much as a 
hearing aid, which is specifically named in both the former 
and current definitions of "prosthetic appliances," can be 
considered to support the ear.  In view of these facts and 
the intention expressed in the current VHA Handbook that 
"prosthetic appliances" be construed broadly, the Board 
finds that veteran's portable oxygen tank is a "prosthetic 
appliance" for purposes of assessing entitlement to an 
annual clothing allowance.  As the veteran meets the other 
requirements for eligibility therefor, entitlement to an 
annual clothing allowance will be granted.  


ORDER

A separate evaluation for chronic fatigue secondary to 
sarcoidosis is granted.

The claim of entitlement to an annual clothing allowance is 
granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of the veteran's appeal of the denials of 
a greater initial evaluation for residuals of an eye 
disability and of an effective date earlier than October 15, 
1998 for a 50 percent evaluation for depression and fatigue.  
See generally Veterans Claims Assistance Act of 2000, Pub. 
L.106-475, § 3(a), 114 Stat. 2096 (2000).  The appellant is 
entitled to the benefit of this new law.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply).  

Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the VCAA 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The new law also provides that 
VA must make reasonable efforts to obtain records pertinent 
to a claim, and if the records cannot be secured, must so 
notify the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Furthermore, under 
the new law VA must supply a medical examination or opinion 
if such is necessary to make a decision on a compensation 
claim.  Id.  

The Board finds that these duties have not been completely 
fulfilled in the case of the aforementioned claims.  
Therefore, due process requires that the claims be remanded.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

i. Claim concerning effective date earlier than October 15, 
1998
for a 50 percent evaluation for depression and fatigue

The veteran contends that she is entitled to an effective 
date earlier than October 15, 1998 for the current 50 percent 
evaluation rendered with an August 1999 grant of service 
connection for depression and fatigue.  

The question of the dates on which the veteran may have been 
treated for depression and related fatigue bears directly 
upon her claim.  However, it appears that there may be 
outstanding records of medical treatment pertinent to this 
issue.  In the February 2001 hearing before the undersigned, 
the veteran referred to treatment she received at a VA 
Medical Center (VAMC) for depression shortly after her 
separation from service.  Records matching this description, 
however, have not been associated with the claims file.  On 
remand, the RO must attempt to obtain such records and any 
other VA records of care and treatment that have not yet been 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in the possession of 
VA and therefore constructively included in the record of a 
claim).  Likewise, the report of VA psychiatric examination 
that was performed in July 1999 suggests that the veteran was 
being seen at that time for her psychiatric condition by a 
psychologist and a physician at the University of Washington 
School of Medicine.  Records of such treatment also are 
absent from the claims file and also should be secured.  

ii.  Greater evaluation of an eye disability due to 
sarcoidosis

The veteran contends that she is entitled to a greater 
evaluation for the residuals of an eye disability due to her 
sarcoidosis.  

A remand of the claim is required because all of the 
evidentiary development needed to evaluate the eye disability 
from August 6, 1991 has not been accomplished.  

VA examinations of record, those of September 1996 and July 
1999, are inadequate for rating purposes.  In large part, 
although the July 1999 examination did confirm that the 
veteran had bilateral uveitis and cataracts, neither the 
September 1996 nor the July 1999 examination addressed 
whether she exhibited the symptoms of pain, rest 
requirements, or episodic incapacity identified in the rating 
schedule in connection with the eye diseases included in the 
grant of service connection.  As the VA Director of 
Compensation and Pension Service, to whom the claim was 
referred for an evaluation of overall "visual efficiency" 
in January 2000 pursuant to 38 C.F.R. § 4.84 (2000), 
suggested in a July 2000 memorandum to the RO, the July 1999 
examination report did not include all of the data that 
applicable regulations require to be developed during 
examinations of visual acuity and visual field loss.  See 
38 C.F.R. §§ 4.75, 4.76 (2000).  When a medical examination 
report "does not contain sufficient detail," the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  38 C.F.R. § 4.2 (2000); see also 
Massey v. Brown, 7 Vet. App. 204 (1994) (An examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.).  Moreover, 
the Board notes that there is evidence in the record that the 
veteran's eye disability may have worsened recently.  A 
physician's statement submitted in February 2001 shows that 
in June 1999, the veteran had surgery on her right eye.  In 
the February 2001 hearing before the undersigned, the veteran 
maintained her eye problems have become more severe.  VA is 
obliged to afford the veteran a contemporaneous examination 
when there is evidence of an increase in the severity of the 
disability, VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995), and the veteran is competent to provide such 
evidence.  Proscelle v. Derwinski, 2 Vet. App, 629 (1992).  A 
new examination therefore must be conducted on remand.

Also, the RO should ensure that any private and VA treatment 
records dated from August 6, 1991 concerning the veteran's 
eye disability and not yet associated with the claims file 
are secured.  Such records may further illuminate the 
question of the nature and severity of the veteran's eye 
disability from that date, see Fenderson, and held to ensure 
that the VA examination conducted on remand is a fully 
informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(VA is required to provide a thorough and contemporaneous 
medical examination which is fully informed because it takes 
into account the records of prior examination and treatment).

As part of her objection to the rating of her eye disability, 
the veteran contends that she is entitled to a separate 
evaluation for glaucoma.  The Board observes that an 
additional evaluation on account of glaucoma would violate 
the rule against pyramiding set out in 38 C.F.R. § 4.14.  
However, the veteran is entitled to the highest possible 
evaluation for her eye disability under any applicable 
diagnostic code, and the rating schedule authorizes a 100 
percent evaluation for glaucoma of the congestive or 
inflammatory type if it is totally disabling.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6012 (2000).  Otherwise, glaucoma is 
rated on impairment of visual acuity or field of vision, 
pain, rest requirements, or episodic incapacity, id.; 
38 C.F.R. § 4.84a, Diagnostic Code 6013 (2000), the same 
criteria for evaluating the other diseases of the eye 
comprising the veteran's disability.  The physician's summary 
concerning the June 1999 eye surgery indicates that the 
preoperative diagnosis was angle closure glaucoma in the 
right eye.  On remand, it should be determined through a 
review of the pertinent medical records and during the 
examination requested herein what type of glaucoma the 
veteran has had and whether it has been totally disabling at 
any time since August 6, 1981.

iii.  Entitlement to waiver of recovery of an overpayment 
in the amount of $11,172.00

In an administrative decision issued in January 2000, the RO 
denied the request of the veteran that recovery of an 
overpayment made to her in the amount of $11,172.00 be 
waived.  The veteran filed a notice of disagreement with this 
decision in January 2000.  However, the RO has not provided 
her with a statement of the case.  Hence, under the doctrine 
announced in Manlicon v. West, 12 Vet. App. 238 (1999), the 
claim must be remanded so that a statement of the case may be 
issued.  The veteran is hereby advised that the Board will 
exercise appellate jurisdiction over the claim only if after 
receiving a statement of the case, she files a timely 
substantive appeal that complies with the provisions of 
38 U.S.C.A. § 7105 (West 1991).

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim of entitlement to 
an effective date earlier than October 
15, 1998 for a 50 percent evaluation for 
depression and fatigue and to a greater 
evaluation of her eye disability, to 
include records of VA treatment for a 
psychiatric condition after August 5, 
1991.  After the veteran responds, the RO 
should attempt to secure from all private 
and VA treatment sources that she has 
identified copies of all records that 
have not previously been associated with 
the claims file.  All attempts to obtain 
this evidence must be documented in the 
claims file by the RO.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA records of treatment 
pertinent to the claim.  If, after making 
reasonable efforts to obtain the records 
named, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.

2.  After the development requested for 
the claim concerning the eye disability 
has been accomplished, the veteran should 
be afforded an examination by a board-
certified ophthalmologist, if available, 
to determine the current characteristics 
and severity of her eye disability.  All 
indicated diagnostic tests, studies, and 
consultations should be performed, and 
all findings should be reported in 
detail.  There should be findings 
identifying the diseases of the eye that 
the veteran has and what symptoms she 
displays with each disease (specifically 
addressing whether these include pain, 
rest-requirements, and/or episodic 
incapacity).  If the veteran is found to 
have glaucoma, its type (e.g., whether 
congestive and/or, or noncongestive 
and/or simple and primary), as well as 
the symptoms manifested therewith, should 
be specified in detail.  Central visual 
acuity and field vision in each eye must 
be assessed.  All data and findings 
required under 38 C.F.R. §§ 4.75 and 4.76 
to be developed during examinations of 
visual acuity and field vision, 
respectively, must be reported, and the 
charts made in connection with the 
assessment of field vision must be 
attached to the examination report, see 
38 C.F.R. § 4.76.  

In addition, and as part of the 
examination report, the ophthalmologist 
should furnish an opinion concerning the 
nature and severity of the veteran's eye 
disability from August 6, 1991 on the 
basis of review of the medical evidence 
of record and after eliciting a history 
from the veteran.  As far as possible, 
the specific findings requested above 
should be included in the opinion. If the 
characteristics and level of the 
disability appears to the ophthalmologist 
to have varied during the period 
beginning with that date, the examination 
report should so state and explain that 
conclusion in detail.

The claims file must be made available to 
and be reviewed by each examiner prior to 
the requested study, and each examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  All reports 
prepared in connection with the 
examination should be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the ophthalmology examination and to 
cooperate in the development of her 
claims.  Failure to do so with respect to 
either claim may justify the conclusion 
that the claim has been abandoned.  
38 C.F.R. § 3.158 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After the VA ophthalmology 
examination has been conducted, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this remand.  If a 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the claims of entitlement to a greater 
evaluation of an eye disability and to an 
effective date earlier than October 15, 
1998 for a 50 percent evaluation for 
depression and fatigue.  With regard to 
the former, the RO should rate the 
disability under all applicable 
diagnostic codes in order the give the 
veteran the highest evaluation warranted, 
see 38 C.F.R. § 4.7 (2000), should 
determine whether the veteran has had at 
any point since August 6, 1981 glaucoma 
meeting the requirements for a 100 
percent evaluation, and should consider 
the possibility of "staged" ratings, in 
accordance with Fenderson.  The RO should 
also consider whether the claim should be 
referred to the Director of Compensation 
and Pension Service under 38 C.F.R. 
§ 3.321(b)(1) (2000).  In reviewing the 
claim of entitlement to an effective date 
earlier than October 15, 1998 for a 50 
percent evaluation for depression and 
fatigue, the RO must consider both the 
former and the current regulations 
applicable to the rating of mental 
disorders and apply the version more 
favorable to the veteran, but an 
effective date before November 7, 1996 
cannot be established on the basis of the 
current regulations.  See VAOPGCPREC 3-
2000 (April 10, 2000).  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

7.  The RO should provide the veteran and 
her representative with a supplemental 
statement of the case concerning the 
claim of entitlement to waiver of 
recovery of an overpayment in the amount 
of $11,172.00 and allow them an adequate 
opportunity to respond.

The case should then be returned to the Board for any 
required appellate review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.   The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate her claim and that her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



